Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 07/12/2021. As directed, claims 1, 3-4, 7-8, and 10-16 were amended. Claims 5-6 and 9 were cancelled. Accordingly, claims 1-4, 7-8, and 10-16 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with George Morgan on 7/29/2021. 
The application has been amended as follows: 
Claim 7 is replaced with: 
Claim 7: The remote driving managing apparatus according to claim 1, further comprising: a time-of-arrival acquiring unit that acquires a desired time of arrival at the destination, wherein the vehicle control unit controls the path of movement of the vehicle based on the management data and the desired time of arrival if none of the plurality of remote drivers are available for remote driving of the vehicle during the scheduled time period identified by the time period identifying unit.
New claim 17 is added:
Claim 17: The remote driving managing apparatus according to claim 1, further comprising: a time-of-arrival acquiring unit that acquires a desired time of arrival at the destination, wherein the vehicle control unit controls the travelling speed of the vehicle based on the management data and the desired time of arrival if none of the plurality of remote 
Allowable Subject Matter
Claims 1-4, 7-8, and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 16, Examiner deems a non-transitory computer readable storage medium having stored thereon a program that, when executed by a computer, causes the computer to perform operations including: acquire path information indicating a path of movement to a destination of a vehicle; identify, based on the path information, a scheduled time period in which the vehicle is scheduled to travel through a remote driving section which is a section in which the vehicle travels by being remotely driven; refer to management data for managing an available remote driving time period of each of a plurality of remote drivers that are capable of remotely driving vehicles, and selects a remote driver that is available for remote driving of the vehicle during the identified scheduled time period; and control at least one of the path of movement of the vehicle and a travelling speed of the vehicle such that, if none of the plurality of remote drivers are available for remote driving of the vehicle during the identified scheduled time period, the identified scheduled time period in which the vehicle is scheduled to travel through the remote driving section shifts to be included within an available remote driving time period of at least one of the plurality of remote drivers to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such vehicle control (in response to no available remote drivers) such that alignment of the scheduled time period and remote driver availability is achieved. 
Claims 2-4, 7-8, 10-15, and 17 depend from claim 1, and are deemed allowable at least by virtue of their dependence on allowable claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669